Citation Nr: 0925490	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-10 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of left ankle injury, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased rating for service-connected 
left ankle scar, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from July 1965 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Veteran testified at a hearing held at the Regional 
Office before the undersigned in May 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his hearing, held in May 2009, the Veteran testified 
that he was scheduled to receive VA treatment for his left 
ankle on May 26th.  The Veteran's representative stated that 
he would obtain and submit a copy of this report, and he was 
informed that he would be provided with 30 days (i.e., until 
June 20, 2009) to do this.  

The 30-day time period has expired, however, there is no 
record of receipt of the Veteran's May 2009 treatment report.  
It therefore appears that there are relevant VA records in 
existence that have not been associated with the claims file.  
On remand, an attempt should be made to obtain this report.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), (3); Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 
95, 60 Fed. Reg. 43186 (1995).   

With regard to both increased rating claims, in a recent 
decision, Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court held that a 38 U.S.C. § 5103(a) notice 
requires that the Secretary notify the claimant inter 
alia that to substantiate an increased rating claim the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect 
that worsening has on the claimant's employment and 
daily life; that the claimant must be notified that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% 
(depending on the disability involved), based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and that the notice must also provide examples of 
the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application 
rejections, and any other evidence showing an increase 
in the disability or exceptional circumstances relating 
to the disability.  

In this case, it does not appear that the Veteran has been 
provided with a notice that conforms to the requirements as 
set forth in Vazquez-Flores.  On Remand, the Veteran must be 
afforded a corrective VCAA notice letter that conforms to the 
Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all 
VA records of left ankle treatment dated 
after February 2008 (i.e., since the most 
recent medical evidence of record).  

2.  The RO/AMC should fulfill all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475.  In particular, compliance should be 
ensured with VA's obligations under the 
VCAA as interpreted in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  A copy of 
this notification must be associated with 
the claims folder. 

3.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include consideration of all evidence 
received after the statement of the case 
(SSOC), dated in February 2008.  If 
either of the determinations remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
SSOC that addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered.  The appellant should be 
given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




